                                                                                       FILED
                                UNITED STATES DISTRICT COURT                            JAN 1 O2019
                                      DISTRICT OF MONTANA                               Clerk, U .S Courts
                                                                                        District Of Montana
                                         U.S. Probation Office                           Missoula Division



 Thomas M. Holter                                                                      Missoula Division
 Chief U.S. Probation Officer                                                             P. 0. Box 7675
                                               January 7, 2019
                                                                                     Missoula, MT 59807
                                                                                          (406) 542-7100
                                                                                     Fax (406) 542-7119


RE: Peggy Ann DeYoung
0977 9:16CR00012-001
Request for International Travel

Dear Judge Christensen:

On April 20, 2017, the defendant appeared for sentencing after having pled guilty to the offense of
Conspiracy to Defraud the United States. The offense involved the defendant and her husband
willfully attempting to evade federal income taxes between 2008 and 2011, resulting in criminal tax
loss of $376,350. The defendant was sentenced to 4 months custody, followed by 36 months
supervised release. The defendant began the current term of supervised release on September 22,
2017.

The defendant is requesting to travel to Spain between February 8, 2019, and April 10, 2019. She
plans to stay with her son Casey and his family in Viana de Cega, and visit extended family living
in Valladolid.

The undersigned officer supports the defendant's travel request. Her husband recently passed away
from cancer, and she would like to spend time with her son and his family on this trip. The
defendant has paid her financial obligations to the Court in full, and is in compliance with the
remaining conditions of her supervision. The defendant has the financial means to cover all
expenses associated with the trip.




~
Tucker Hood
United States Probation Officer
              ORDER OF COURT

r Denied
IX Approved
r Other



                    Dana L Christensen
                    Chief United States District Judge

                       'I 10/2-011       Date
